Citation Nr: 1435946	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-33 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1985.

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2013, a Central Office Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

Additional evidence, including VA treatment records, was received by the Board in July 2014; such evidence was received with a waiver of RO consideration.

At the September 2013 Board hearing, the Veteran claimed his service-connented bilateral pes planus has caused depression, a bilateral knee disability, a right hip disability, and a low back disability.  In a July 2014 statement, the Veteran's representative indicated his bilateral pes planus interrupted his sleep regularly.  The issues of service connection for depression, a bilateral knee disability, a right hip disability, a low back disability, and a sleep disorder secondary to the Veteran's service-connected bilateral pes planus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected bilateral pes planus is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He asserts he is entitled to an increased rating.  
At the September 2013 Board hearing, the Veteran and his wife testified that his bilateral pes planus had increased in severity since the most recent VA feet examination in July 2009.  Given his testimony and the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected bilateral pes planus.  

At the hearing, the Veteran also indicated that he has regularly sought treatment for his bilateral pes planus at the Memphis, Tennessee VA medical center (VAMC).  A review of the record shows that VA treatment records from between October 2011 and September 2013 are not associated with the claims file; the most recent VA treatment records date from June 2014.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from between October 2011 and September 2013 and from June 2014 to the present which have not yet been associated with the record, including records from the Memphis, Tennessee VAMC.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The Veteran should then be scheduled for a VA feet examination to ascertain the current nature and severity of his service-connected bilateral pes planus.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



